United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 18-1928
                            No. 18-1929
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                            Allen Frank Martin

                   lllllllllllllllllllllDefendant - Appellant
                     ___________________________

                Appeals from United States District Court
              for the Western District of Arkansas - Ft. Smith
                              ____________

                         Submitted: June 21, 2019
                           Filed: June 28, 2019
                              [Unpublished]
                              ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       In these consolidated cases, Allen Martin directly appeals the within-
Guidelines sentence the district court1 imposed after he was charged in two
indictments and pled guilty to aggravated identity theft, theft of government funds,
and failure to appear. His counsel has moved for leave to withdraw, and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), challenging the sentence as
substantively unreasonable. Martin has filed a pro se brief, claiming ineffective
assistance of counsel.

       We first decline to address Martin’s pro se ineffective-assistance claim in this
direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824, 827 (8th Cir.
2006) (discussing limited circumstances in which ineffective-assistance claims are
considered on direct appeal). We further conclude that Martin’s sentence is not
substantively unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th
Cir. 2009) (en banc) (discussing substantive reasonableness); see also Gall v. United
States, 552 U.S. 38, 51 (2007) (appellate court may apply presumption of
reasonableness to within-Guidelines sentence). Finally, we have independently
reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), and have found
no non-frivolous issues. Accordingly, we grant counsel’s motion to withdraw, and
we affirm.
                        ______________________________




      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.

                                         -2-